Citation Nr: 1531803	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The issue of ischemic heart disease has been raised by the record in the Veteran's June 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014.). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension is due to his service-connected diabetes mellitus or, alternately, due to herbicide exposure during his Vietnam service.  As the record reflects that the Veteran served in the Republic of Vietnam, in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f).  

While hypertension is not a listed condition for which service connection may be awarded on a presumptive basis based on herbicide exposure, VA must still consider whether hypertension is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a VA examination in February 2015, during which the VA examiner opined that the Veteran's currently diagnosed hypertension is less likely than not related to his service-connected diabetes mellitus.  The February 2015 VA examiner did not address whether hypertension has been aggravated beyond the normal course of the condition by service-connected diabetes mellitus, or whether hypertension is due to conceded herbicide exposure.  As such, these deficiencies must be remedied on remand via an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Additionally, upon remand, updated VA treatment records must be secured. 
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since November 2014.

2.  Then return the claims file to the February 2015 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion concerning the etiology of the Veteran's hypertension.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should answer the following questions:

(i.)  Is it at least as likely as not (a 50 percent or greater probability) that hypertension is related to his military service, to include conceded herbicide exposure therein?

(ii.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is aggravated beyond the normal course of the condition by his service-connected diabetes mellitus?

No additional examination of the Veteran is necessary, unless the reviewing examiner determines otherwise.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issue on appeal and issue a supplemental statement of the case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




